Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Kenna on 3/9/22.
The application has been amended as follows: 
1. 	(Currently Amended) A system for providing tiered data storage in a cloud infrastructure environment, comprising: 
 	a cloud infrastructure environment comprising one or more computers having a processor and memory; and
 	a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet [[the]] requirements of a volume performance tier;
 	wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned to utilize various types of data storage, including
wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process;
wherein for each of the extents associated with the cloud instance the system performs a simulation of the caching process to determine how many cache misses there would likely be if a particular caching policy was applied; and 
wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

3. 	(Currently Amended) The system of claim 2, wherein data volumes associated and/or used with cloud instances can be sharded into extents, wherein each extent is a unit of management and replication and includes a leader that provides access to data stored in replicas and under control of [[a]] the caching process. 

4. 	(Currently Amended) The system of claim 3, wherein each of a plurality of extents can be associated with a simulator component or process that evaluates the extent and its replicas by performing a simulation of the caching process without performing any actual evictions from the cache.

6. 	(Currently Amended) A method for providing tiered data storage in a cloud infrastructure environment, comprising:
	providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet [[the]] requirements of a volume performance tier;
	wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned to utilize various types of data storage, including
wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process;
wherein for each of the extents associated with the cloud instance the caching process is simulated to determine how many cache misses there would likely be if a particular caching policy was applied; and 
wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

8. 	(Currently Amended) The method of claim 6, wherein data volumes associated and/or used with cloud instances can be sharded into extents, wherein each extent is a unit of management and replication and includes a leader that provides access to data stored in replicas and under control of [[a]] the caching process.

9. 	(Currently Amended) The method of claim 6, wherein each of a plurality of extents can be associated with a simulator component or process that evaluates the extent and its by performing a simulation of the caching process without performing any actual evictions from the cache.

11. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising:
	providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet [[the]] requirements of a volume performance tier;
	wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned, including
wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process;
wherein for each of the extents associated with the cloud instance the caching process is simulated to determine how many cache misses there would likely be if a particular caching policy was applied; and 
wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

13. 	(Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein data volumes associated and/or used with cloud instances can be sharded into extents, wherein each extent is a unit of management and replication and includes a leader that provides access to data stored in replicas and under control of [[a]] the caching process.

14. 	(Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein each of a plurality of extents can be associated with a simulator component or process that evaluates the extent and its replicas by performing a simulation of the caching process without performing any actual evictions from the cache.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of independent claims 1, 6 and 11. In particular, the references fail to teach or suggest 
“wherein for each of the extents associated with the cloud instance the system performs a simulation of the caching process to determine how many cache misses there would likely be if a particular caching policy was applied; and 
wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.” (emphasis added).
At best, NPL Choi et al. “Learning-based Dynamic Cache Management in a Cloud” discloses an architecture for dynamic cache management in a cloud that is designed to meet QoS requirements (i.e., cache hit rate) for each tenant. A predictor function uses regression function to calculate a tenant’s cache hit rate with a currently allocated ache size and an 

Claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443